Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 1 of 12 Page ID #:9570




                             Exhibit 1
                          FMCSA’s Order
                                                Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 2 of 12 Page ID #:9571
                                              67470                       Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices

                                              through www.regulations.gov. You must                   therefore, are preempted under 49                     California Meal and Rest Break Rules
                                              make any alternative arrangements                       U.S.C. 31141(c).                                      (MRB Rules)
                                              before transmitting a document and in                   ADDRESSES: You may see all the                          Section 512, Meal periods, of the
                                              advance of the relevant deadline by                     comments online through the Federal                   California Labor Code reads, in part, as
                                              contacting USTR at Special301@                          Document Management System (FDMS)                     follows:
                                              ustr.eop.gov.                                           at http://www.regulations.gov.
                                                USTR will place comments in the                          Docket: For access to the docket to                   ‘‘(a) An employer may not employ an
                                                                                                                                                            employee for a work period of more than five
                                              docket and they will be open to public                  read background documents or                          hours per day without providing the
                                              inspection, except business confidential                comments, go to http://                               employee with a meal period of not less than
                                              information. You can view comments                      www.regulations.gov or Room W12–140                   30 minutes, except that if the total work
                                              on the www.regulations.gov website by                   on the ground level of the West                       period per day of the employee is no more
                                              entering Docket Number USTR–2018–                       Building, 1200 New Jersey Avenue SE,                  than six hours, the meal period may be
                                              0037 in the ‘Search’ field on the home                  Washington, DC, between 9 a.m. and 5                  waived by mutual consent of both the
                                              page.                                                   p.m., Monday through Friday, except                   employer and employee. An employer may
                                                                                                      Federal holidays. The FDMS is available               not employ an employee for a work period
                                              Daniel Lee,                                                                                                   of more than 10 hours per day without
                                                                                                      24 hours each day, 365 days each year.
                                              Assistant U.S. Trade Representative for                                                                       providing the employee with a second meal
                                                                                                         Privacy Act: Anyone may search the                 period of not less than 30 minutes, except
                                              Innovation and Intellectual Property (Acting),          electronic form of all comments
                                              Office of the United States Trade                                                                             that if the total hours worked is no more than
                                              Representative.
                                                                                                      received into any of our dockets by the               12 hours, the second meal period may be
                                                                                                      name of the individual submitting the                 waived by mutual consent of the employer
                                              [FR Doc. 2018–28319 Filed 12–27–18; 8:45 am]
                                                                                                      comment (or of the person signing the                 and the employee only if the first meal
                                              BILLING CODE 3290–F9–P                                                                                        period was not waived.
                                                                                                      comment, if submitted on behalf of an
                                                                                                      association, business, labor union, etc.).               ‘‘(b) Notwithstanding subdivision (a), the
                                                                                                      You may review DOT’s Privacy Act                      Industrial Welfare Commission may adopt a
                                              DEPARTMENT OF TRANSPORTATION                                                                                  working condition order permitting a meal
                                                                                                      Statement for the Federal Docket                      period to commence after six hours of work
                                                                                                      Management System (FDMS) published                    if the commission determines that the order
                                              Federal Motor Carrier Safety                            in the Federal Register on December 29,
                                              Administration                                                                                                is consistent with the health and welfare of
                                                                                                      2010. 75 FR 82132.                                    the affected employees.’’
                                              [Docket No. FMCSA–2018–0304]                            FOR FURTHER INFORMATION CONTACT:                        Section 516 of the California Labor
                                                                                                      Charles J. Fromm, Deputy Chief                        Code reads, in relevant in part, as
                                              California’s Meal and Rest Break Rules                  Counsel, Office of the Chief Counsel,
                                              for Commercial Motor Vehicle Drivers;                                                                         follows:
                                                                                                      Federal Motor Carrier Safety
                                              Petition for Determination of                           Administration, 1200 New Jersey                         ‘‘(a) Except as provided in Section 512, the
                                              Preemption                                                                                                    Industrial Welfare Commission may adopt or
                                                                                                      Avenue SE, Washington, DC 20590,                      amend working condition orders with respect
                                              AGENCY: Federal Motor Carrier Safety                    (202) 366–3551; email Charles.Fromm@                  to break periods, meal periods, and days of
                                              Administration (FMCSA), DOT.                            dot.gov.                                              rest for any workers in California consistent
                                                                                                      SUPPLEMENTARY INFORMATION:                            with the health and welfare of those
                                              ACTION: Order; grant of petition for
                                                                                                                                                            workers.’’
                                              determination of preemption.                            Background                                              Section 226.7 of the California Labor Code
                                                                                                        On September 24, 2018, the American                 reads, in relevant part, as follows:
                                              SUMMARY:   The FMCSA grants petitions                                                                           ‘‘(b) An employer shall not require an
                                              submitted by the American Trucking                      Trucking Associations (ATA) petitioned
                                                                                                                                                            employee to work during a meal or rest or
                                              Associations and the Specialized                        the Federal Motor Carrier Safety
                                                                                                                                                            recovery period mandated pursuant to an
                                              Carriers and Rigging Association                        Administration (FMCSA) to preempt                     applicable statute, or applicable regulation,
                                              requesting a determination that the State               California statutes and rules requiring               standard, or order of the Industrial Welfare
                                              of California’s Meal and Rest Break rules               employers to give their employees meal                Commission . . . .
                                              (MRB Rules) are preempted under 49                      and rest breaks during the work day, as                 ‘‘(c) If an employer fails to provide an
                                              U.S.C. 31141 as applied to property-                    applied to drivers of commercial motor                employee a meal or rest or recovery period
                                                                                                      vehicles (CMVs) subject to the FMCSA’s                in accordance with a state law, including, but
                                              carrying commercial motor vehicle                                                                             not limited to, an applicable statute or
                                              (CMV) drivers covered by the FMCSA’s                    hours of service (HOS) regulations. On
                                                                                                      October 29, 2018, the Specialized                     applicable regulation, standard, or order of
                                              hours of service regulations. Federal law                                                                     the Industrial Welfare Commission, . . . the
                                              provides for preemption of State laws                   Carriers and Rigging Association (SCRA)               employer shall pay the employee one
                                              on CMV safety that are additional to or                 also filed a petition seeking a                       additional hour of pay at the employee’s
                                              more stringent than Federal regulations                 preemption determination concerning                   regular rate of compensation for each
                                              if they have no safety benefit; are                     the same meal and rest break                          workday that the meal or rest or recovery
                                              incompatible with Federal regulations;                  requirements. The SCRA opted to                       period is not provided.’’
                                              or would cause an unreasonable burden                   submit a petition in lieu of comments as                 Section 11090 of Article 9 (Transport
                                              on interstate commerce. The FMCSA                       part of Docket No. FMCSA–2018–0304;                   Industry) of Group 2 (Industry and
                                              has determined that the MRB Rules are                   therefore, the Agency will not open a                 Occupation Orders) of Chapter 5
                                              laws on CMV safety, that they are more                  separate docket for the SCRA’s petition.              (Industrial Welfare Commission) of
                                              stringent than the Agency’s hours of                    For the reasons set forth below, the                  Division 1 (Department of Industrial
                                              service regulations, that they have no                  FMCSA grants the petitions insofar as                 Relations) of Title 8 (Industrial
amozie on DSK3GDR082PROD with NOTICES1




                                              safety benefits that extend beyond those                the provisions at issue apply to drivers              Relations) of the California Code of
                                              already provided by the Federal Motor                   of property-carrying CMVs subject to the
                                              Carrier Safety Regulations, that they are               FMCSA’s hours of service regulations.1                determination of preemption does not apply to
                                              incompatible with the Federal hours of                                                                        drivers of passenger-carrying CMVs in interstate
                                                                                                        1 While the Agency received comments in             commerce. The Agency, however, would consider
                                              service regulations, and that they cause                support of the ATA’s petition from the American       any petition asking for a determination as to
                                              an unreasonable burden on interstate                    Bus Association, Coach USA, Greyhound Lines, and      whether the MRB Rules are preempted with respect
                                              commerce. The California MRB Rules,                     the United Motorcoach Association, this               to such drivers.



                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00260   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
                                                Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 3 of 12 Page ID #:9572
                                                                          Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices                                                     67471

                                              Regulations, is entitled ‘‘Order                           Although section 11090(3)(L)                       U.S.C. 31141(g). The Secretary’s
                                              Regulating Wages, Hours, and Working                    provides that ‘‘[t]he provisions of this              authority under section 31141 is
                                              Conditions in the Transportation                        section are not applicable to employees               delegated to the FMCSA Administrator
                                              Industry’’ (hereafter: ‘‘8 CCR 11090’’ or               whose hours of service are regulated by:              by 49 CFR 1.87(f).
                                              ‘‘section 11090’’).2                                    (1) The United States Department of
                                                 Section 11090(11). Meal Periods,                                                                           Federal Motor Carrier Safety
                                                                                                      Transportation, Code of Federal
                                              reads as follows:                                       Regulations, Title 49, sections 395.1 to              Regulations (FMCSRs) Concerning
                                                                                                      395.13, Hours of Service of Drivers,’’ the            Breaks, Fatigue, and Coercion
                                                ‘‘(A) No employer shall employ any person
                                              for a work period of more than five (5) hours           California courts have interpreted the                   For truck drivers operating a CMV in
                                              without a meal period of not less than 30               word ‘‘section’’ to refer only to section             interstate commerce, the Federal HOS
                                              minutes, except that when a work period of              11090(3), which regulates ‘‘hours and                 rules impose daily limits on driving
                                              not more than six (6) hours will complete the           days of work,’’ not to all of section                 time. 49 CFR 395.3. In addition, the
                                              day’s work the meal period may be waived                11090, including meal and rest breaks in              HOS rules require long-haul truck
                                              by mutual consent of the employer and the               section 11090(11) and (12). See Cicairos              drivers operating a CMV in interstate
                                              employee.
                                                                                                      v. Summit Logistics, Inc., 133 Cal                    commerce to take at least 30 minutes off
                                                ‘‘(B) An employer may not employ an
                                              employee for a work period of more than ten             App.4th 949 (2006).                                   duty no later than 8 hours after coming
                                              (10) hours per day without providing the                                                                      on duty if they wish to continue driving
                                                                                                      Federal Preemption Under the Motor
                                              employee with a second meal period of not                                                                     after the 8th hour.3 49 CFR
                                                                                                      Carrier Safety Act of 1984
                                              less than 30 minutes, except that if the total                                                                395.3(a)(3)(ii). The HOS regulations also
                                              hours worked is no more than 12 hours, the                 Section 31141 of title 49, United                  impose both daily and weekly limits
                                              second meal period may be waived by                     States Code, a provision of the Motor                 after which driving is prohibited. There
                                              mutual consent of the employer and the                  Carrier Safety Act of 1984 (the 1984                  are separate HOS regulations, imposing
                                              employee only if the first meal period was              Act), 49 U.S.C. Chap. 311, Subchap. III,              different limits on driving time, for
                                              not waived.                                             prohibits States from enforcing a law or
                                                ‘‘(C) Unless the employee is relieved of all                                                                drivers of passenger-carrying CMVs. 49
                                                                                                      regulation on CMV safety that the                     CFR 395.5.
                                              duty during a 30 minute meal period, the
                                              meal period shall be considered an ‘on duty’
                                                                                                      Secretary of Transportation (Secretary)                  In addition, the FMCSRs also prohibit
                                              meal period and counted as time worked. An              has determined to be preempted. To                    a driver from operating a CMV, and a
                                              ‘on duty’ meal period shall be permitted only           determine whether a State law or                      motor carrier from requiring a driver to
                                              when the nature of the work prevents an                 regulation is preempted, the Secretary                operate a CMV, while the driver is
                                              employee from being relieved of all duty and            must decide whether a State law or                    impaired by illness, fatigue, or other
                                              when by written agreement between the                   regulation: (1) Has the same effect as a              cause, such that it is unsafe for the
                                              parties an on-the-job paid meal period is               regulation prescribed under 49 U.S.C.
                                              agreed to. The written agreement shall state
                                                                                                                                                            driver to begin or continue operating the
                                                                                                      31136, which is the authority for much                CMV. 49 CFR 392.3. The FMCSRs also
                                              that the employee may, in writing, revoke the           of the Federal Motor Carrier Safety
                                              agreement at any time.                                                                                        prohibit a motor carrier, shipper,
                                                ‘‘(D) If an employer fails to provide an
                                                                                                      Regulations; (2) is less stringent than               receiver or transportation intermediary
                                              employee a meal period in accordance with               such a regulation; or (3) is additional to            from coercing a driver to operate a CMV
                                              the applicable provisions of this order, the            or more stringent than such a regulation.             in violation of this and other provisions
                                              employer shall pay the employee one (1)                 49 U.S.C. 31141(c)(1). If the Secretary               of the FMCSRs or Hazardous Materials
                                              hour of pay at the employee’s regular rate of           determines that a State law or regulation             Regulations. 49 CFR 390.6.
                                              compensation for each workday that the meal             has the same effect as a regulation based
                                              period is not provided.                                 on section 31136, it may be enforced. 49              The ATA and SCRA Petitions and
                                                ‘‘(E) In all places of employment where               U.S.C. 31141(c)(2). A State law or                    Comments Received
                                              employees are required to eat on the                    regulation that is less stringent may not
                                              premises, a suitable place for that purpose                                                                     As set forth more fully below, the
                                              shall be designated.’’
                                                                                                      be enforced. 49 U.S.C. 31141(c)(3). And               ATA argues that California’s MRB
                                                                                                      a State law or regulation the Secretary               Rules, as applied to CMV drivers
                                                Section 11090(12). Rest Periods, reads                determines to be additional to or more                working in interstate commerce, are
                                              as follows:                                             stringent than a regulation based on                  within the scope of the Secretary’s
                                                ‘‘(A) Every employer shall authorize and              section 31136 may be enforced unless                  preemption authority under section
                                              permit all employees to take rest periods,              the Secretary decides that the State law              31141 because they are laws ‘‘on
                                              which insofar as practicable shall be in the            or regulation (1) has no safety benefit;              commercial motor vehicle safety.’’ In
                                              middle of each work period. The authorized              (2) is incompatible with the regulation
                                              rest period time shall be based on the total
                                                                                                                                                            this regard, the ATA acknowledges that
                                                                                                      prescribed by the Secretary; or (3)                   the Agency took the position in 2008
                                              hours worked daily at the rate of ten (10)              would cause an unreasonable burden on
                                              minutes net rest time per four (4) hours or                                                                   that the MRB Rules at issue cannot be
                                                                                                      interstate commerce. 49 U.S.C.                        regulations ‘‘on commercial motor
                                              major fraction thereof. However, a rest period
                                              need not be authorized for employees whose              31141(c)(4). To determine whether a                   vehicle safety’’ because they ‘‘cover far
                                              total daily work time is less than three and            State law or regulation will cause an                 more than the trucking industry.’’ The
                                              one-half (31⁄2) hours. Authorized rest period           unreasonable burden on interstate                     ATA contends, however, that the
                                              time shall be counted as hours worked for               commerce, the Secretary may consider                  Agency’s conclusions in the 2008
                                              which there shall be no deduction from                  the cumulative effect that the State’s law            Decision do not compel the same result
                                              wages.                                                  or regulation and all similar laws and
                                                ‘‘(B) If an employer fails to provide an
                                                                                                                                                            here because the Agency’s interpretation
                                                                                                      regulations of other States will have on              of section 31141 was wrong as a matter
                                              employee a rest period in accordance with               interstate commerce. 49 U.S.C.
amozie on DSK3GDR082PROD with NOTICES1




                                              the applicable provisions of this order, the                                                                  of statutory interpretation. Additionally,
                                                                                                      31141(c)(5). The Secretary need only                  the ATA provides evidence purporting
                                              employer shall pay the employee one (1)
                                                                                                      find that one of the conditions set forth             to show that the MRB Rules undermine
                                              hour of pay at the employee’s regular rate of
                                              compensation for each workday that the rest             at paragraph (c)(4) exists to preempt                 safety. The ATA also contends that the
                                              period is not provided.’’                               State the provision(s) at issue. The
                                                                                                      Secretary may review a State law or                     3 The 30-minute rest break requirement does not
                                                2 CaliforniaIndustrial Welfare Commission Order       regulation on her own initiative, or on               apply to drivers operating under either of the short-
                                              No. 9–2001 is identical to 8 CCR 11090.                 the petition of an interested person. 49              haul exemptions in 49 CFR 395.1(e)(1) or (2).



                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00261   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
                                                Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 4 of 12 Page ID #:9573
                                              67472                       Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices

                                              MRB Rules are incompatible with                         October 29, the Agency continued to                    Authorization Act of 1994 (FAAAA), 49
                                              Federal HOS regulations and impose an                   accept public comments until November                  U.S.C. 14501(c), because the provisions
                                              unreasonable burden on interstate                       5. Approximately half of the                           at issue were related to prices, routes, or
                                              commerce. The ATA’s petition seeks an                   organizations that commented support                   services. The United States Court of
                                              order declaring that California’s MRB                   preemption of the MRB Rules and half                   Appeals for the Ninth Circuit invited
                                              Rules, as applied to CMV drivers who                    opposed. Of the individuals who                        the United States to file a brief as
                                              are subject to DOT’s jurisdiction to                    commented, approximately 94%                           amicus curiae (Dilts amicus brief).
                                              regulate hours of service, should be                    support preemption while 6%                               In the Dilts amicus brief, the United
                                              preempted pursuant to 49 U.S.C.                         expressed opposition. In addition, the                 States argued that: (1) State laws like
                                              31141(c)(4) and, therefore, may not be                  Agency received 9 letters from 68                      California’s, which do not directly
                                              enforced.                                               members of Congress.                                   regulate prices, routes, or services, are
                                                The SCRA explained that it filed a                                                                           not preempted by the FAAAA unless
                                              separate petition, rather than submit                   The Agency’s Prior Position Regarding                  they have a ‘‘significant effect’’ on
                                              comments in support of the ATA’s                        Preemption Under Section 31141                         prices, routes, or services; (2) in the
                                              petition, to underscore their                           I. The FMCSA’s December 24, 2008                       absence of explicit instructions from
                                              organization’s concern that FMCSA ‘‘be                  Decision Rejecting a Petition for a                    Congress, there is a presumption against
                                              the final arbiter of whether a state has                Preemption Determination                               preemption in areas of traditional State
                                              enacted a standard or regulation that is                   On July 3, 2008, a group of motor                   police power, including employment;
                                              not identical to the federal standard’’                 carriers 5 petitioned the FMCSA for a                  (3) there was no showing of an actual or
                                              and that the Agency should preempt                      determination under 49 U.S.C. 31141(c)                 likely significant effect on prices, routes,
                                              State laws and regulations that are not                 that: (1) The California MRB Rules are                 or services with respect to the short-
                                              compatible with the FMCSRs. The                         regulations on CMV safety, (2) the                     haul drivers at issue in the case, and so
                                              SCRA stated that the organization                       putative State regulation imposes                      the California laws at issue were not
                                              supports the ATA’s arguments, and                       limitations on a driver’s time that are                preempted by the FAAAA; and (4) the
                                              much of the SCRA’s petition advanced                    different from and more stringent than                 preemption analysis might be different
                                              the argument that the MRB Rules are                     Federal ‘‘hours of service’’ regulations               with respect to long-haul or interstate
                                              more stringent than the FMCSRs and are                  governing the time a driver may remain                 drivers.
                                              incompatible. The petition requests that                                                                          The United States also explained that
                                                                                                      on duty, and (3) that the State law
                                              the Agency:                                                                                                    the FMCSA continued to adhere to the
                                                                                                      should therefore be preempted. 73 FR
                                                [D]eclar[e] California’s Meal and Rest Break                                                                 view expressed in the 2008 Decision
                                                                                                      79204. The Agency denied the petition
                                              requirements are preempted from being                                                                          that the MRB Rules were not preempted
                                                                                                      for preemption, reasoning that the MRB
                                              applied to drivers subject to the HOS                                                                          by section 31141 of the 1984 Act
                                                                                                      Rules are merely one part of California’s
                                              regulations on rest breaks, and order that                                                                     because they were not laws ‘‘on
                                              California, or any representative authorized
                                                                                                      comprehensive regulation of wages,
                                                                                                                                                             commercial motor vehicle safety.’’ In
                                              under the Labor Code Private Attorneys                  hours, and working conditions, and that
                                                                                                                                                             addition, the United States stated that
                                              General Act of 2004, is not authorized to               they apply to employers in many other
                                                                                                                                                             the MRB provisions, as applied to the
                                              legally enforce any conflicting provisions              industries in addition to motor carriers.
                                                                                                                                                             plaintiffs in Dilts, did not run afoul of
                                              related to California’s Meal and Rest Break             The FMCSA concluded that the MRB
                                              requirements.                                                                                                  general Supremacy Clause principles of
                                                                                                      Rules were not regulations ‘‘on
                                                                                                                                                             conflict preemption because the drivers
                                                 The SCRA also contends that the                      commercial motor vehicle safety’’
                                                                                                                                                             in question were not subject to the
                                              Agency ‘‘should also be willing to                      within the meaning of 49 U.S.C. 31141
                                                                                                      because they applied broadly to all                    Agency’s HOS regulations, as they were
                                              initiate a proceeding under 49 CFR                                                                             either short-haul or intrastate long-haul
                                              350.215’’ to withhold Motor Carrier                     employers and not just motor carriers,
                                                                                                      and that they therefore were not within                drivers. Therefore, the Dilts amicus brief
                                              Safety Assistance Program grant funds                                                                          explained that the application of the
                                              from ‘‘states with non-compatible state                 the scope of the Secretary’s statutory
                                                                                                      authority to declare unenforceable a                   MRB Rules had little if any effect on the
                                              motor carrier safety laws.’’                                                                                   ability of the Dilts plaintiffs to comply
                                                 The FMCSA published a notice in the                  State motor vehicle safety regulation
                                                                                                      that is inconsistent with Federal safety               with Federal regulatory standards.
                                              Federal Register on October 4, 2018                                                                               The Ninth Circuit concluded that the
                                              seeking public comment on whether the                   requirements. 73 FR 79204.
                                                                                                                                                             FAAAA did not preempt California’s
                                              MRB Rules are preempted by Federal                      II. Dilts v. Penske Logistics, LLC, United             MRB Rules, as applied to the plaintiff
                                              law. 83 FR 50142. Although preemption                   States Court of Appeals for the Ninth                  drivers, because those State laws were
                                              under section 31141 is a legal                          Circuit, No. 12–55705 (2014)                           not ‘‘related to’’ the defendants’ prices,
                                              determination reserved to the judgment                                                                         routes, or services. The Ninth Circuit
                                              of the Agency, the FMCSA voluntarily                       In Dilts v. Penske Logistics, the
                                                                                                      plaintiffs, 349 delivery drivers and                   made no determination whether the
                                              sought comment on issues relevant to                                                                           MRB Rules were within the scope of the
                                              the preemption determination,                           installers, filed a class action lawsuit
                                                                                                      against the defendants, Penske Logistics,              Secretary’s preemption authority under
                                              including what effect, if any,
                                                                                                      LLC, and Penske Truck Leasing Co.                      section 31141 because that question was
                                              California’s MRB Rules have on
                                                                                                      alleging that they routinely violate the               not before the Court.
                                              interstate motor carrier operations. The
                                              public comment period closed on                         MRB Rules. The defendants argued that                  Decision
                                              October 29, 2018.                                       the MRB Rules as applied to motor
                                                                                                      carriers were preempted under the                         At the outset, the FMCSA notes that
                                                 The Agency received more than 700                                                                           several commenters contend that the
                                                                                                      Federal Aviation Administration
amozie on DSK3GDR082PROD with NOTICES1




                                              comments, including submissions from                                                                           MRB Rules are subject to a presumption
                                              more than 120 organizations.4 While the                   5 Affinity Logistics Corp.; Cardinal Logistics       against preemption. The FMCSA
                                              public comment period ended on                          Management Corp.; C.R. England, Inc.; Diakon           acknowledges that ‘‘in all preemption
                                                                                                      Logistics (Delaware), Inc.; Estenson Logistics, LLC;   cases, and particularly in those in which
                                                4 Some comment letters were joined by multiple        McLane Company, Inc.; McLane/Suneast, Inc.;
                                              organizations, including one letter from the Center     Penske Logistics, LLC; Penske Truck Leasing Co.,
                                                                                                                                                             Congress has legislated in a field which
                                              for Justice and Democracy opposing the ATA’s            L.P.; Trimac Transportation Services (Western),        the States have traditionally occupied,
                                              petition, which was joined by 39 organizations.         Inc.; and Velocity Express, Inc.                       [there] is an assumption that the historic


                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00262   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
                                                Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 5 of 12 Page ID #:9574
                                                                          Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices                                                    67473

                                              police powers of the States were not to                 State law or regulation is a regulation               regulations are ‘‘regulations on
                                              be superseded by the Federal Act unless                 ‘‘on commercial motor vehicle safety.’’               commercial motor vehicle safety’’
                                              that was the clear and manifest purpose                 Because California’s MRB Rules impose                 prescribed under section 31136, the
                                              of Congress.’’ Wyeth v. Levine, 555 U.S.                the same types of restrictions on CMV                 California MRB Rules are ‘‘law[s] or
                                              555, 565 (2009) (alterations omitted).                  driver duty and driving times as the                  regulation[s] on commercial motor
                                              That presumption does not apply here,                   FMCSA’s HOS regulations, which were                   vehicle safety’’ covered by section
                                              however, because section 31141 is an                    enacted pursuant to the Secretary’s                   31141. This determination does not rely
                                              express preemption provision. When a                    authority in section 31136, they are                  on a broad interpretation of section
                                              ‘‘statute contains an express pre-                      ‘‘regulations on commercial motor                     31141 as applicable to any State law
                                              emption clause, [courts] do not invoke                  vehicle safety.’’ Thus, the MRB Rules                 that ‘‘affects’’ CMV safety.6
                                              any presumption against pre-emption                     are ‘‘State law[s] or regulation[s] on
                                                                                                                                                               California’s Labor Commissioner,
                                              but instead focus on the plain wording                  commercial motor vehicle safety,’’ and
                                                                                                                                                            California’s Attorney General, the
                                              of the clause, which necessarily                        are subject to review under section
                                              contains the best evidence of Congress’                 31141.                                                American Association for Justice (AAJ),
                                              pre-emptive intent.’’ Puerto Rico v.                       In the 2008 Decision, the Agency                   the International Brotherhood of
                                              Franklin California Tax-Free Trust, 136                 narrowly construed section 31141 to                   Teamsters, and other commenters who
                                              S. Ct. 1938, 1946 (2016) (quotations                    conclude that because the MRB Rules                   oppose the ATA’s petition argue that the
                                              omitted). Thus, the question that the                   are ‘‘one part of California’s                        Agency’s analysis and conclusions in
                                              FMCSA must answer is whether the                        comprehensive regulations governing                   the 2008 Decision and in the Dilts
                                              MRB Rules are subject to preemption                     wages, hours and working conditions,’’                amicus brief were correct, and that
                                              under section 31141.                                    and apply to employers in many other                  FMCSA should not deviate from its
                                                                                                      industries in addition to motor carriers,             legal position therein regarding the
                                              I. The California Meal and Rest Break                   the provisions are not regulations ‘‘on               scope of the Secretary’s preemption
                                              Provisions Are Laws or Regulations ‘‘On                 commercial motor vehicle safety,’’ and,               authority under section 31141.
                                              Commercial Motor Vehicle Safety’’                       thus, were not within the scope of the
                                              Within the Meaning of 49 U.S.C. 31141                                                                            Although the commenters opposing
                                                                                                      Secretary’s preemption authority. The                 preemption accurately summarize the
                                                 The initial question in a preemption                 FMCSA has reconsidered this                           Agency’s prior position on whether
                                              analysis under section 31141 is whether                 conclusion. There is nothing in the                   California’s MRB Rules are preempted,
                                              the provisions at issue are laws or                     statutory language or legislative history             the Agency’s position need not forever
                                              regulations ‘‘on commercial motor                       that supports such a limitation. To the               remain static. It is well-settled that ‘‘[a]n
                                              vehicle safety.’’ 49 U.S.C. 31141(c)(1).                contrary, the statutory language refers               initial agency interpretation is not
                                              The ATA argues that California’s MRB                    only to a ‘‘State law or regulation on                instantly carved in stone’’; on the
                                              Rules, as applied to CMV drivers subject                commercial motor vehicle safety,’’ and,               contrary, an agency must consider
                                              to the FMCSA’s HOS regulations, are                     the legislative history of the 1984 Act               varying interpretations and the wisdom
                                              rules on commercial motor vehicle                       clearly expresses Congress’s intent that              of its policy on a continuing basis. See
                                              safety subject to review under section                  ‘‘there be as much uniformity as                      Chevron U.S.A., Inc. v. Natural
                                              31141. In this regard, the ATA contends                 practicable whenever a Federal standard               Resources Defense Council, Inc., 467
                                              that both the text of section 31141 and                 and a State requirement cover the same                U.S. 837, 863–64 (1984). When an
                                              its structural relationship with other                  subject matter.’’ See S. Rep. No. 98–424,             agency changes course, it must provide
                                              statutory provisions make it clear that                 at 14 (1984).
                                              Congress’s intended scope of section                                                                          a ‘‘reasoned analysis for the change.’’
                                                                                                         The 2008 Decision rejected the claim,
                                              31141 was broader than the                              made by the petitioners in that case, that            See Motor Vehicle Manufacturers v.
                                              construction the Agency gave it in the                  ‘‘the FMCSA has power to preempt any                  State Farm, 463 U.S. 29, 42 (1983). The
                                              2008 Decision. The ATA points out that                  state law or regulation that regulates or             Supreme Court has rejected the idea that
                                              the language of section 31141 mirrors                   affects any matters within the agency’s               an agency interpretation requires greater
                                              that of 49 U.S.C. 31136, which instructs                broad Congressional grant of authority.’’             justification, or is subject to more
                                              the Secretary to ‘‘prescribe regulations                73 FR at 79206. The FMCSA stated that                 searching review, merely because it
                                              on commercial motor vehicle safety.’’ 49                if it ‘‘were to take such a position, any             represents a change from the agency’s
                                              U.S.C. 31136(a). Thus, the ATA                          number of State laws would be subject                 prior view. FCC v. Fox Television
                                              contends that State laws and regulations                to challenge.’’ The Agency observed, for              Stations, Inc., 556 U.S. 502, 514–16
                                              covering the same ground as Federal                     example, that ‘‘it is conceivable that                (2009). Instead, an agency advancing a
                                              regulations promulgated under section                   high State taxes and emission controls                changed interpretation must
                                              31136 are precisely what Congress had                   could affect a motor carrier’s financial              acknowledge the change, and provide a
                                              in mind when it enacted section 31141.                  ability to maintain compliance with the               reasoned explanation of why the agency
                                                 The FMCSA agrees. The ‘‘on                           . . . FMCSRs,’’ and doubted that the                  believes the new interpretation is better
                                              commercial motor vehicle safety’’                       FMCSA has ‘‘the authority to preempt                  than the old. Ibid. Here, the FMCSA has
                                              language of section 31141 mirrors that                  State tax or environmental laws.’’ 73 FR              reconsidered its interpretation of section
                                              of section 31136, and by tying the scope                at 79206. The FMCSA, however, has                     31141 as applied to California’s MRB
                                              of the Secretary’s preemption authority                 determined that its prior position was                Rules, and this decision explains the
                                              directly to the scope of the Secretary’s                unnecessarily restrictive and that it can
                                              authority to regulate the CMV industry,                 determine that the MRB Rules are                        6 The 2008 Decision also rejected the petitioners’

                                              the Agency believes that Congress                       subject to section 31141 preemption                   claims that the California MRB Rules undermined
amozie on DSK3GDR082PROD with NOTICES1




                                                                                                                                                            safety, and that the rules were subject to
                                              provided a framework for determining                    without deciding whether section 31141                preemption because they ‘‘prevent carriers from
                                              whether a State law or regulation is                    covers State tax laws, environmental                  maximizing their employees’ driving and on-duty
                                              subject to section 31141. In other words,               laws, or other laws that ‘‘affect’’ CMV               time.’’ 73 FR 79204, 79205 n.3, 79206. It does not
                                              if the State law or regulation imposes                  safety. As explained above, the MRB                   appear that the Agency relied on these points when
                                                                                                                                                            determining that the MRB Rules were not
                                              requirements in an area of regulation                   Rules impose the same types of work                   regulations ‘‘on commercial motor vehicle safety.’’
                                              that is already addressed by a regulation               limitation requirements as the FMCSA’s                To the extent the points are relevant to the other
                                              promulgated under 31136, then the                       HOS regulations; thus, just as the HOS                portions of this analysis, they are discussed below.



                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00263   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
                                                Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 6 of 12 Page ID #:9575
                                              67474                        Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices

                                              basis for reconsidering its previous                    revisions, the Federal HOS regulations                vehicle safety, and that the break
                                              position.7                                              contained no provisions requiring a                   requirements are not responsive to any
                                                In her comments opposing the ATA’s                    mandatory rest period. The Agency                     such concerns. But the question of
                                              petition, the California Labor                          cited the Secretary’s regulatory                      whether the ATA is taking inconsistent
                                              Commissioner argues:                                    authority under section 31136 and 49                  positions is not relevant to the FMCSA’s
                                                In the decade that the FMCSA has adhered              U.S.C. 31502 as the legal basis for                   analysis. While the FMCSA is
                                              to this position, Congress has failed to amend          implementing the Federal HOS 30-                      considering this matter upon a petition,
                                              49 U.S.C. 31141 to give the FMCSA the                   minute off-duty or sleeper berth rest                 it is not adjudicating a dispute between
                                              power to declare a wider range of State laws            period. The Federal HOS regulations,                  private parties; instead, it is exercising
                                              and regulations unenforceable. This                     including the required 30-minute rest                 its own statutory responsibility to
                                              Congressional inaction suggests the                     period provision, are unquestionably                  review State laws or regulations. Thus,
                                              conclusion that FMCSA’s views on the
                                              limited extent of its authority, as announced
                                                                                                      rules ‘‘on commercial motor vehicle                   the FMCSA must reach what it believes
                                              in 2008 and again in 2014, has the support              safety’’ under section 31136, and are                 to be the correct legal conclusion in the
                                              of Congress.                                            part of the baseline against which                    matter presently before it, regardless of
                                                                                                      Congress instructed the Agency to                     the ATA’s prior positions. The FMCSA
                                                 The Agency is unpersuaded by this                    compare State rules under section
                                              argument. The Supreme Court has                                                                               notes, moreover, that the prior ATA
                                                                                                      31141. Because the MRB Rules govern                   argument cited by the AAJ related to 49
                                              explained that ‘‘Congressional inaction                 the same subject matter as the Federal
                                              lacks persuasive significance because                                                                         U.S.C. 14501(c)(2)(A), which provides
                                                                                                      HOS regulations, the FMCSA considers                  that the FAAAA’s preemption provision
                                              several equally tenable inferences may                  them to be rules ‘‘on commercial motor
                                              be drawn from such inaction . . . .’’                                                                         ‘‘shall not restrict the safety regulatory
                                                                                                      vehicle safety’’ as applied to property-              authority of a State with respect to
                                              Central Bank of Denver, N.A. v. First                   carrying CMV drivers that are within the
                                              Interstate Bank of Denver, N. A., 511                                                                         motor vehicles’’; this language does not
                                                                                                      Agency’s HOS jurisdiction and, thus,                  necessarily have the same scope as
                                              U.S. 164, 187 (1994) (internal quotations               they are subject to preemption review
                                              omitted); see also Rapanos v. United                                                                          section 31141.8
                                                                                                      under section 31141.
                                              States, 547 U.S. 715, 750 (noting that                     As the California Employment                       II. The MRB Rules Are ‘‘Additional to or
                                              while the Supreme Court has                             Lawyers Association pointed out, the                  More Stringent Than’’ the Agency’s HOS
                                              ‘‘sometimes relied on congressional                     Federal HOS regulations are within the                Regulations Within the Meaning of
                                              acquiescence when there is evidence                     Secretary’s authority because they                    Section 31141
                                              that Congress considered and rejected                   ‘‘would improve highway safety and the
                                              the ‘precise issue’ presented before the                                                                         Having concluded that the California
                                                                                                      health of CMV drivers.’’ The Agency                   MRB Rules are rules ‘‘on commercial
                                              Court,’’ it does so only when there is                  notes that in her comments on this
                                              ‘‘overwhelming evidence of                                                                                    motor vehicle safety,’’ under section
                                                                                                      petition, the California Labor                        31141, the Agency next must decide
                                              acquiescence’’) (emphases in original).                 Commissioner acknowledged that the
                                              Here, the California Labor                                                                                    whether the MRB Rules have the same
                                                                                                      MRB Rules improve driver and public                   effect as, are less stringent than, or are
                                              Commissioner presents no evidence that                  safety stating, ‘‘It is beyond doubt that
                                              Congress has considered the                                                                                   additional to or more stringent than the
                                                                                                      California’s meal and rest period                     Federal HOS regulations. 49 U.S.C.
                                              appropriateness of the 2008 Decision’s                  requirements promote driver and public
                                              determination that the California MRB                                                                         31141(c)(1). The ATA and the SCRA
                                                                                                      safety.’’ In addition, the ATA argues in              argue that the MRB Rules are
                                              Rules were not covered by section                       a supplemental submission, that the
                                              31141. Thus, what the California Labor                                                                        ‘‘additional to or more stringent than’’
                                                                                                      Labor Commissioner made a similar                     the Agency’s HOS regulations because
                                              Commissioner portrays as the ‘‘support                  statement in a preemption proceeding
                                              of Congress’’ ‘‘should more                                                                                   they impose additional obligations. As
                                                                                                      concerning the MRB Rules before the                   discussed more fully below, the FMCSA
                                              appropriately be called Congress’ failure               Pipeline and Hazardous Materials
                                              to express any opinion.’’ Ibid.                                                                               agrees. The MRB Rules require
                                                                                                      Administration. 83 FR 47961. There, she               employers to provide CMV drivers with
                                                 The FMCSA’s departure from the                       stated that the MRB Rules are ‘‘designed
                                              2008 Decision is also supported by                                                                            more rest breaks than the Federal HOS
                                                                                                      to ensure that workers have sufficient                regulations, and they allow a smaller
                                              intervening events. In December 2011,                   rest and break-time in order to perform
                                              approximately 3 years after issuing the                                                                       window of driving time before a break
                                                                                                      their jobs safely.’’ The Agency applauds
                                              2008 Decision, the FMCSA revised the                                                                          is required. For these reasons, the MRB
                                                                                                      California’s commitment to driver and
                                              Federal HOS regulations. Among other                                                                          Rules do not have the same effect and
                                                                                                      public safety; however, the Labor
                                              changes, the 2011 final rule generally                                                                        are not less stringent than the Federal
                                                                                                      Commissioner admits that the MRB
                                              prohibits CMV drivers from operating                                                                          HOS regulations, and instead are
                                                                                                      Rules are, in fact, laws on CMV safety.
                                              property-carrying commercial motor                                                                            additional to or more stringent than the
                                                                                                      Thus, the Labor Commissioner’s
                                              vehicles if more than eight hours have                                                                        HOS regulations.
                                                                                                      statements are new information,
                                              passed since the end of the driver’s last                                                                        Although the California Labor
                                                                                                      received well after the 2008 Decision,
                                              off-duty or sleeper-berth period of at                                                                        Commissioner contends that the ATA
                                                                                                      that further demonstrate that the MRB
                                              least 30-minutes, commonly referred to                  Rules are rules ‘‘on motor carrier safety’’             8 Sections 14501(c)(2)(A) and 31141 do not
                                              as a ‘‘rest period.’’ 76 FR 81134, 81186;               and therefore fall squarely within the                necessarily have the same scope because the two
                                              49 CFR 395.3(a)(3)(ii). Prior to the 2011               scope of the Secretary’s preemption                   provisions were enacted to achieve different
                                                                                                      authority.                                            purposes. Section 14501(c)(2)(A) serves to ensure
                                                 7 An agency may also be required to consider                                                               that the preemption of States’ economic authority
                                                                                                         Finally, the AAJ commented that the
amozie on DSK3GDR082PROD with NOTICES1




                                              whether ‘‘its prior policy has engendered serious                                                             over motor carriers of property not infringe upon a
                                              reliance interests that must be taken into account.’’
                                                                                                      ATA’s petition is inconsistent with its               State’s exercise of its traditional police power over
                                              Fox, 556 U.S. at 515. Here, no commenter has            previous position in the ATA’s own                    safety. See City of Columbus v. Ours Garage &
                                              argued that the FMCSA’s prior position has              amicus brief in Dilts. Specifically, the              Wrecker Serv., Inc., 536 U.S. 424, 426 (2002). As
                                              ‘‘engendered serious reliance interests,’’ and the      AAJ contends that the ATA took the                    explained above, however, Congress enacted the
                                              FMCSA is aware of no such interests. In any event,                                                            1984 Act, which includes section 31141, to ensure
                                              the existence of reliance interests would not change
                                                                                                      position in Dilts that there was no                   that there be as much uniformity as practicable
                                              the FMCSA’s view that California’s MRB Rules are        evidence that the break requirements at               whenever a Federal standard and a State
                                              covered by section 31141.                               issue were intended to address motor                  requirement cover the same subject matter.



                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00264   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
                                                Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 7 of 12 Page ID #:9576
                                                                          Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices                                                    67475

                                              exaggerates the requirements imposed                    P.3d at 1168 (‘‘[T]o say that a section                are most needed. In this regard, the ATA
                                              by the MRB Rules, she does not deny                     226.7 remedy is a wage . . . is not to                 contends that having to take multiple
                                              that the MRB Rules provide for more                     stay that the legal violation triggering               breaks at arbitrary intervals when they
                                              breaks than the HOS regulations. She                    the remedy is nonpayment of wages. As                  are not needed is a strong disincentive
                                              argues, however, that the MRB Rules are                 explained above, the legal violation is                for a CMV driver to take breaks when
                                              not ‘‘additional to or more stringent                   nonprovision of meal or rest breaks                    they are needed. In addition, the ATA
                                              than’’ the Agency’s HOS regulations,                    . . . .’’). Accordingly, the MRB Rules                 argues that ‘‘by consuming significant
                                              within the meaning of 49 U.S.C.                         do not give employers the option of                    amounts of what would otherwise be
                                              31141(c), because under the MRB Rules,                  either complying with the requirements                 productive time permitted under the
                                              employers are obligated to either                       or providing penalty pay. The MRB                      federal HOS rules, the California rules
                                              provide required meal and rest periods,                 Rules therefore are ‘‘additional to or                 extend a driver’s day significantly. ’’ 10
                                              or pay higher wages. She further                        more stringent than’’ the HOS                             The Labor Commissioner, the AAJ,
                                              explains that while California permits                  regulations.9                                          the Transportation Trades Department/
                                              employers to pay higher wages as an                                                                            AFL–CIO (TTD), and other commenters
                                                                                                      III. The MRB Rules Have No Safety                      dispute the ATA’s argument that the
                                              alternative to complying with the MRB
                                                                                                      Benefits That Extend Beyond Those                      MRB Rules provide no safety benefit.
                                              Rules, FMCSA’s HOS regulations
                                                                                                      Provided by the FMCSRs                                 Commenters in opposition to the
                                              contain a flat prohibition on driving
                                              after more than 8 hours on duty without                    Because the MRB Rules are more                      petition overwhelmingly argue that the
                                              a 30-minute rest period, and thus the                   stringent than the Federal HOS                         MRB Rules benefit highway safety
                                              MRB Rules are not more stringent that                   regulations, they may be enforced                      because they combat driver fatigue. The
                                              the HOS regulations. Some                               unless the Agency also decides either                  Labor Commissioner, Worksafe, and the
                                              organizations and drivers who oppose                    that the MRB Rules have no safety                      AAJ cite studies by the National
                                              the ATA’s petition echo this argument.                  benefit, that they are incompatible with               Transportation Safety Board, academia,
                                                                                                      the HOS regulations, or that                           and others to show that CMV drivers’
                                                 The Agency disagrees with this
                                                                                                      enforcement of the MRB Rules would                     safety performance can easily
                                              position. California law provides that an
                                                                                                      cause an unreasonable burden on                        deteriorate due to fatigue.
                                              employer ‘‘shall not’’ require an                                                                                 The FMCSA need not resolve the
                                              employee to work during a mandated                      interstate commerce. 49 U.S.C.
                                                                                                      31141(c)(4). The Agency need only find                 arguments by the ATA and the SCRA
                                              meal or rest break, and provides for                                                                           that the MRB Rules pose a threat to
                                              additional pay as a remedy for violating                that one of the aforementioned
                                                                                                      conditions exists to preempt the MRB                   highway safety with regard to fatigued
                                              that prohibition. Cal. Labor Code                                                                              driving, because the Agency determines
                                              226.7(b)–(c) (emphasis added). The                      Rules. 49 U.S.C. 31141(c)(4).
                                                                                                         Section 31141 authorizes the                        that the MRB Rules provide no safety
                                              California Supreme Court has held—in                                                                           benefit beyond the safety benefit already
                                              a decision not mentioned by the Labor                   Secretary to preempt the MRB Rules if
                                                                                                      they have ‘‘no safety benefit.’’ 49 U.S.C.             provided by the Federal HOS
                                              Commissioner—that section 226.7 ‘‘does                                                                         regulations and other provisions of the
                                              not give employers a lawful choice                      31141(c)(4)(A). The FMCSA interprets
                                                                                                      this language as applying to any State                 FMCSRs. Here, the MRB Rules generally
                                              between providing either meal and rest                                                                         require that drivers be given a 30-
                                              breaks or an additional hour of pay,’’                  law or regulation that provides no safety
                                                                                                      benefit beyond the safety benefit already              minute meal break every five hours, as
                                              and that ‘‘an employer’s provision of an                                                                       well as an additional 10-minute rest
                                              additional hour of pay does not excuse                  provided by the relevant FMCSA
                                                                                                      regulations. While the plain statutory                 break every four hours. The FMCSRs
                                              a section 226.7 violation.’’ Kirby v.                                                                          require drivers to take a 30-minute rest
                                              Immoos Fire Protection, Inc., 274 P.3d                  language could be read as applying only
                                                                                                      to State laws or regulations with no                   break within 8 hours of coming on duty,
                                              1160, 1168 (Cal. 2012) (emphasis in                                                                            49 CFR 395.3(a)(3)(ii), and they provide
                                              original). This ruling is not undercut by               safety benefit at all, such a reading
                                                                                                      would render section 31141(c)(4)(A) a                  for rest by prohibiting a driver from
                                              the two cases cited by the Labor                                                                               operating a CMV if she feels too fatigued
                                              Commissioner. While it is true that the                 nullity, since every State law or
                                                                                                      regulation that is ‘‘additional to or more             or is otherwise unable to safely drive. 49
                                              California Supreme Court stated in                                                                             CFR 392.3. Additionally, employers are
                                              Augustus v. ABM Security Services, Inc.                 stringent’’ than an FMCSA regulation
                                                                                                      necessarily provides at least the safety               prohibited from coercing a driver too
                                              that ‘‘employers who find it especially                                                                        fatigued to operate the CMV safely to
                                              burdensome to relieve their employees                   benefits of the FMCSA regulation. A
                                                                                                      State law or regulation need not have a                remain behind the wheel or otherwise
                                              of all duties during rest periods’’ could                                                                      violate the FMCSRs. 49 CFR 390.6. The
                                              provide the extra hour of pay, it                       negative safety impact to be preempted
                                                                                                      under section 31141(c)(4)(A), although a               Agency appreciates the dangers of
                                              emphasized that this ‘‘option[ ] should                                                                        fatigued driving. As the ATA pointed
                                              be the exception rather than rule, to be                law or regulation with a negative safety
                                                                                                                                                             out, the FMCSRs allow the driver a 30-
                                              used’’ only in the context of ‘‘irregular               impact would be preempted.
                                                                                                                                                             minute rest when needed at any time
                                              or unexpected circumstances such as                     A. Fatigue
                                              emergencies.’’ 385 P.3d 823, 834 & n.14                                                                          10 To illustrate this point, the ATA cites the
                                                                                                        The ATA and the SCRA argue that
                                              (Cal. 2016). And while the California                                                                          example of a driver who starts her day at 7 a.m.
                                                                                                      imposition of California’s MRB Rules on                Operating solely under the MRB Rules, the driver
                                              Supreme Court in Murphy v. Kenneth
                                                                                                      CMV drivers constitutes a threat to                    would have a required 10-minute break as close as
                                              Cole Prods., Inc. held that the extra hour                                                                     practicable to 9 a.m., a 30-minute break some time
                                                                                                      highway safety by specifying breaks at
                                              of pay is ‘‘wages’’ for statute of                                                                             before noon, a second 10-minute break as close as
                                                                                                      arbitrary times rather than when they                  practicable to 1 p.m., and another 30-minute break
                                              limitations purposes, that ruling
amozie on DSK3GDR082PROD with NOTICES1




                                                                                                                                                             some time before 5 p.m., for a total of 80 minutes.
                                              predated Kirby by six years, and is not                    9 Even if employers did have an option of either    The ATA estimated that a driver would also spend
                                              inconsistent with Kirby’s holding that                  complying with the MRB Rules or paying a penalty,      an additional 5 minutes on either side of a break
                                              an employer does not have a lawful                      the MRB Rules would still be ‘‘additional to or more   to find parking and return to the highway for an
                                              choice to ignore the MRB Rules. Indeed,                 stringent than’’ the HOS regulations, since the MRB    additional 30 minutes. Considering the amount of
                                                                                                      Rules would either: (1) Require that employers         break time required by the MRB Rules, the ATA
                                              the California Supreme Court in Kirby                   provide breaks not required by the HOS regulations;    estimates that a driver’s work day would have to be
                                              specifically noted that its decision was                or (2) pay a penalty not required by the HOS           extended by 80 minutes to accomplish the same
                                              consistent with Murphy. See Kirby, 274                  regulations.                                           amount of work.



                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00265   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
                                                Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 8 of 12 Page ID #:9577
                                              67476                       Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices

                                              during an 8-hour driving interval, as                   112–141 1401(c), which required the                   three times per week they drive while
                                              well as other breaks, of no set time limit.             DOT to ‘‘evaluate the capability of                   fatigued because they are unable to find
                                              The FMCSRs, moreover, prohibit drivers                  [each] State to provide adequate parking              adequate parking when they need to
                                              of property-carrying vehicles from                      and rest facilities for commercial motor              rest. WSDOT Truck Parking Survey
                                              driving more than 11 hours during a 14-                 vehicles engaged in interstate                        (Aug. 2016), available at http://www.
                                              hour shift, require them to take at least               transportation.’’ The Federal Highway                 wsdot.wa.gov/NR/rdonlyres/D2A7680F-
                                              10 hours off between 14-hour shifts, and                Administration (FHWA) issued the                      ED90-47D9-AD13-4965D6D6BD84/
                                              prohibit them from exceeding certain                    report in 2015, which stated:                         114207/TruckParkingSurvey2016_
                                              caps on weekly on-duty time. 49 CFR                       Truck parking shortages are a national              web2.pdf.
                                              395.3. California’s additional                          safety concern. An inadequate supply of                  • A 2017 report prepared for the
                                              requirements that breaks be of specific                 truck parking spaces can result in two                FHWA and the Oregon Department of
                                              durations, and occur within specific                    negative consequences: First, tired truck             Transportation that noted that the safety
                                              intervals, do not provide additional                    drivers may continue to drive because they            hazard of the truck parking shortage in
                                              safety benefits.                                        have difficulty finding a place to park for rest      Oregon ‘‘increases closer to the
                                                 In establishing the Federal rest break               and, second, truck drivers may choose to              California border,’’ where ‘‘more crashes
                                              requirement in 2011, the Agency                         park at unsafe locations, such as on the              are occurring,’’ likely as ‘‘a result of
                                              adjusted its initial proposal from                      shoulder of the road, exit ramps, or vacant           encountering troubles finding safe and
                                                                                                      lots, if they are unable to locate official,
                                              requiring the rest break to occur within                available parking.
                                                                                                                                                            adequate parking in Southern Oregon.’’
                                              the first 7 hours of a work shift in                                                                          S. Hernandez & J. Anderson, Truck
                                              response to ‘‘numerous comments about                      See Federal Highway Administration,                Parking: An Emerging Safety Hazard to
                                              the breaks, primarily from team                         Jason’s Law Truck Parking Survey                      Highway Users (July 2017).
                                              drivers.’’ 76 FR 81134, 81145. After                    Results and Comparative Analysis 1–2                     In the 2014 Dilts amicus brief, the
                                              balancing the need to prevent excessive                 (Aug. 2015) (Jason’s Law Report),                     Agency opined that long haul CMV
                                              hours of continuous driving with a                      available at https://ops.fhwa.dot.gov/                drivers would be using interstates or
                                              driver’s need for flexibility in                        freight/infrastructure/truck_parking/                 other major highways where periodic
                                              scheduling a rest break, the Agency                     jasons_law/truckparkingsurvey/jasons_                 rest stops capable of accommodating a
                                              ultimately determined that an 8-hour                    law.pdf.                                              large truck are available. However, the
                                              driving window was appropriate to                          The FHWA’s Jason’s Law Report also                 studies cited by the ATA, of which the
                                              provide ‘‘drivers [with] great flexibility              found that ‘‘[m]ore than 75 percent of                Agency did not have the benefit in 2014,
                                              in deciding when to take the break . . .                truck drivers . . . reported regularly                show that the shortage of parking for
                                              [and to] make it significantly easier for               experiencing problems with finding safe               CMVs continues to be a pressing
                                              team drivers to coordinate their sleeper-               parking locations when rest was                       highway safety issue. The studies cited
                                              berth periods and . . . enable drivers                  needed,’’ and that ‘‘[n]inety percent                 by the ATA demonstrate that inadequate
                                              who do not drive late into their work                   reported struggling to find safe and                  truck parking will often mean that
                                              shift to dispense with a break                          available parking during night hours.’’               drivers face a choice between driving
                                              altogether.’’ 76 FR 81134, 81146. Here,                 Ibid. at viii. The report further noted               while fatigued or parking where their
                                              the MRB Rules abrogate the flexibilities                that nearly 80% of drivers reported that              vehicles will present a hazard for other
                                              the Agency purposefully built into the                  they have difficulty finding parking at               motorists. Indeed, as the Washington
                                              Federal HOS Rules regarding when a                      least once per week. Ibid. at 66.                     State Department of Transportation
                                              driver is required to take a 30-minute                  Additionally, the Jason’s Law Report                  Study shows, of those sampled, most
                                              rest period, and they graft onto the                    showed that as many as 94% of State                   drivers reported spending more time
                                              Federal HOS regulations a requirement                   motor carrier safety officials surveyed               behind the wheel driving fatigued due
                                              for additional 10-minute rest breaks.                   identified locations used by commercial               to a lack of safe parking. The Jason’s
                                              While the Labor Commissioner cites                      drivers for unofficial or illegal parking.            Law Report also demonstrates that
                                              studies, statistics and recommendations                 Ibid. at 60. Of those locations, over three           drivers will have to resort to unsafe,
                                              from the NTSB, academia, and the                        quarters were highway ramps or                        unauthorized locations—such as
                                              FMCSA tending to show that drowsy                       shoulders, Ibid. at 61, and the vast                  shoulders and ramps—where they
                                              driving causes crashes, the Agency has                  majority of unofficial parking happened               present a serious hazard to other
                                              reached the same conclusion, hence the                  at night or in the early morning hours,               highway users due to the shortage of
                                              off-duty break requirement in the HOS                   Ibid. at 62.                                          safe, authorized parking spaces. The
                                              regulations and the explicit prohibition                   The ATA also cited other recent                    report explained that ‘‘[v]ehicles parked
                                              against fatigued driving. Therefore,                    studies and statistics showing the                    on the shoulders . . . are a serious
                                              FMCSA determines that the MRB Rules                     negative safety impacts associated with               potential hazard to other motorists
                                              do not provide a safety benefit not                     inadequate parking for CMVs:                          because they are fixed objects within the
                                              already realized under the FMCSRs.                         • A 2016 report finding that 83.9% of              roadway cross-section that are
                                                                                                      surveyed drivers park in an                           unprotected by a barrier or horizontal
                                              B. Parking                                              unauthorized location at least once each              buffer area.’’ See Jason’s Law Report at
                                                 The ATA argues the MRB Rules also                    week, and nearly half—48.7%—three or                  7. In addition, ‘‘[w]hen trucks park on
                                              negatively impact safety by arbitrarily                 more times per week. C. Boris et al.,                 shoulders or ramps . . . , maneuvering
                                              forcing trucks off the road more                        Managing Critical Truck Parking Case                  in and out of traffic . . . poses safety
                                              frequently, thus contributing to a critical             Study—Real World Insights from Truck                  risks to the truck driver and other
                                              shortage of safe truck parking. In                      Parking Diaries (2016), available at                  vehicles due to the mix of higher speed
amozie on DSK3GDR082PROD with NOTICES1




                                              support, the ATA cites of number recent                 http://atri-online.org/wp-content/                    traffic and the slower speeds of the
                                              of studies that were published after the                uploads/2016/12/ATRI-Truck-Parking-                   trucks in and out of these areas.’’ Ibid.
                                              Agency’s 2008 Decision and the 2014                     Case-Study-Insights-12-2016.pdf.                         Further illustrating this point, some
                                              Dilts amicus brief. In this regard,                        • A 2016 survey of drivers by the                  commenters have also described how
                                              Congress enacted ‘‘Jason’s Law’’ in 2012                Washington State Department of                        the shortage of available parking for
                                              as part of the Moving Ahead for Progress                Transportation showing that more than                 CMVs has resulted in drivers having to
                                              in the 21st Century Act, Public. Law.                   60% of drivers reported that at least                 park in locations that pose a potential


                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00266   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
                                                Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 9 of 12 Page ID #:9578
                                                                          Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices                                               67477

                                              safety hazard. In this regard, the                      shortage of available parking for CMVs,                   The legislative history of the 1984 Act
                                              Arkansas Trucking Association,                          in order to comply with the MRB Rules                  clearly expresses Congress’s intent that
                                              Covenant Transport, Hercules                            drivers may resort to parking at roadside              ‘‘there be as much uniformity as
                                              Forwarding, International Foodservice                   or at an unauthorized location if the                  practicable whenever a Federal standard
                                              Distributors Association, National                      break does not coincide with a                         and a State requirement cover the same
                                              Restaurant Association, and the Sysco                   scheduled stop, and the Jason’s Law                    subject matter.’’ See S. Rep. No. 98–424,
                                              Corporation commented that their                        Report illustrates the inherent dangers                at 14 (1984). To that end, in determining
                                              drivers have to park at roadside                        to the general public and the driver                   whether a State law or regulation is
                                              increasing the risk of motorist accidents               associated with CMV roadside parking.                  compatible, the Agency applies the
                                              and injuries when safer parking options                 In fact, the FMCSA discussed the safety                definition of ‘‘compatible or
                                              are unavailable due to the CMV parking                  impacts associated with the parking                    compatibility’’ in accordance with the
                                              shortage. In addition, Dealer’s Choice                  shortage for CMVs in a 2015 decision                   Agency’s regulations implementing the
                                              Truckaway System, the International                     granting the SCRA an exemption from                    Motor Carrier Safety Assistance Program
                                              Warehouse Logistics Association, Tiger                  the HOS rest break requirement for                     (MCSAP), which state, ‘‘Compatible or
                                              Lines, CRST International, and United                   oversized loads, stating:                              Compatibility means that State laws and
                                              Road specifically state that the shortage                  It is also true that parking shortages affect       regulations applicable to interstate
                                              of available CMV parking in California                  drivers of many types of vehicle . . . . No            commerce and to intrastate movement
                                              results in their drivers having to park at              matter how well marked, trucks parked at               of hazardous materials are identical to
                                              unsafe locations. The International                     roadside, especially at night, are too often           the FMCSRs and the HMRs or have the
                                                                                                      mistaken for moving vehicles and struck,               same effect as the FMCSRs . . . .’’ 49
                                              Warehouse Logistics Association
                                                                                                      frequently with fatal consequences, before an          CFR 355.5.
                                              explained that a member driver was                      inattentive driver can correct his mistake. 80
                                              killed when his CMV was struck by                                                                                 The MCSAP was first authorized in
                                                                                                      FR 34957.
                                              another vehicle after he parked on the                                                                         sections 401–404 of the Surface
                                                                                                         The Agency reiterated this point in a               Transportation Assistance Act of 1982
                                              shoulder of a roadway to take a
                                                                                                      2016 decision granting the SCRA a                      (STAA). Public Law 97–424, 96 Stat.
                                              mandatory rest break. The National
                                                                                                      second exemption from the HOS rest                     2097, 2154. Section 402 of the STAA
                                              Fraternal Order of Police (NFOP) also
                                                                                                      break requirements. 81 FR 75727. The                   authorized the Secretary to make grants
                                              commented that ‘‘because of a scattered
                                                                                                      cited studies need not show that the                   to States for the development or
                                              patchwork of State rules on rest breaks
                                                                                                      CMV parking shortage is a result of the                implementation of programs for the
                                              and hours of service, some truck drivers
                                                                                                      MRB Rules. Irrespective of the cause,                  enforcement of State rules, regulations,
                                              have to take breaks in places that are not              the fact remains that there is a shortage
                                              optimal for the public or highway.’’ The                                                                       standards, and orders applicable to
                                                                                                      of safe parking for CMVs, and the                      commercial motor vehicle safety that
                                              NFOP continued, ‘‘Having one clear and                  Agency believes that requiring CMV
                                              enforceable Federal standard in place                                                                          were compatible with Federal
                                                                                                      drivers to make triple the number of                   requirements. The 1984 Act
                                              for commercial drivers engaged in                       stops during a 10-hour shift under the
                                              interstate commerce is important from                                                                          subsequently authorized the Secretary
                                                                                                      MRB Rules compared to the Federal                      to preempt incompatible State laws and
                                              any safety standpoint, especially on our                HOS rules, when there is a
                                              nation’s highways.’’ The Truckload                                                                             regulations on commercial motor
                                                                                                      demonstrated inability for some drivers                vehicle safety under section 31141. The
                                              Carriers Association cited a recent                     to safely park, has negative safety                    Intermodal Surface Transportation
                                              survey where 95% of 5,400 surveyed                      implications.                                          Efficiency Act of 1991 (ISTEA), Public
                                              drivers stated that they park in                           The California Labor Commissioner                   Law 102–240, 105 Stat. 1914,
                                              unauthorized areas when legal parking                   commented, ‘‘If parking is a problem,                  reauthorized the MCSAP, and in 1992,
                                              is not available. See Heavy Duty                        surely keeping fatigued drivers on the                 the FHWA, the FMCSA’s predecessor
                                              Trucking, August 29, 2018, https://                     road because there is nowhere to park                  agency, issued a final rule to implement
                                              www.truckinginfo.com/312029/80-of-                      is not the answer.’’ The Agency agrees                 revisions to the MCSAP as required by
                                              drivers-say-elds-make-finding-parking-                  with the Labor Commissioner’s general                  the ISTEA, including adopting a
                                              harder.                                                 premise; in fact, the FMCSRs prohibit a                definition for ‘‘compatible or
                                                 The California Employment Lawyers                    driver from operating a CMV when too                   compatibility.’’ 57 FR 40946. The final
                                              Association commented that the studies                  fatigued to drive safely. However, as                  rule stated that not only did it serve to
                                              the ATA relies upon fail to show                        explained above, the Agency believes                   implement the requirements of the
                                              causation, stating, ‘‘Despite the fact that             that the increase in required stops to                 ISTEA, it also explained:
                                              truckers taking rest breaks contribute to               comply with the MRB Rules, when the
                                                                                                                                                               This rule does implement express
                                              the demand for parking, the studies are                 driver may not be fatigued, will
                                                                                                                                                             preemption provisions contained in the
                                              clear that the cause of the problem is a                exacerbate the problem of drivers                      MCSA of 1984. The preemptive authority
                                              lack of parking, not State meal and rest                parking at unsafe locations.                           therein furthers the goal of national
                                              break regulations.’’ This argument is                   IV. The MRB Rules Are Incompatible                     uniformity of commercial motor vehicle
                                              unpersuasive. Under the Federal HOS                     With the Federal HOS Regulations                       safety regulations and their enforcement, as
                                              regulations, a CMV driver would be                                                                             intended by Congress. This intention was
                                              required to stop and park once during                     As described above, the MRB Rules                    evidenced in the STAA of 1982, creating the
                                              an 8-hour driving period; however,                      must be preempted if the Agency                        MCSAP; the review of State commercial
                                                                                                      decides that they are ‘‘incompatible                   motor vehicle safety laws and regulations
                                              during a shift of more than 6 and up to
                                                                                                      with the regulation prescribed by the                  and determinations of compatibility required
amozie on DSK3GDR082PROD with NOTICES1




                                              10 hours, the MRB Rules would, at a                                                                            by the MCSA of 1984; and the intrastate
                                              minimum, require drivers to stop and                    Secretary.’’ 49 U.S.C. 31141(c)(4)(B).
                                                                                                                                                             compatibility provision in section 4002 of the
                                              park 3 times, even though they may not                  Here, the Agency determines that the                   ISTEA.
                                              be fatigued.11 Because there is a current               MRB Rules are incompatible with the
                                                                                                      Federal HOS regulations.                                 Because the FHWA promulgated the
                                                11 Driversworking shifts of more than six hours
                                                                                                                                                             MCSAP regulations at 49 CFR part 355
                                              up to ten hours are entitled to two 10-minute rest      11090 (11) and (12); Brinker Rest. Corp. v. Superior   to implement the compatibility
                                              periods and one 30-minute meal break. See 8 CCR         Court, 273 P.3d 513, 529–30, 536–38 (Cal. 2012).       provision in section 4002 of the ISTEA


                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00267   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
                                                  Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 10 of 12 Page ID
                                              67478                                            #:9579
                                                              Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices

                                              and the preemption provisions of the                    drivers be provided a 30-minute break      available at http://
                                              1984 Act, the Agency believes that 49                   every five hours, as well as an            www.oaklandseaport.com/performance/
                                              CFR 355.5 sets forth the appropriate test               additional 10-minute rest break every      facts-figures/ (‘‘California’s three major
                                              for determining whether a State law or                  four hours, significantly reduces the      container ports carry approximately
                                              regulation is compatible under section                  flexibilities the Agency built into the    50% of the nation’s total container cargo
                                              31141. The Agency notes that the                        Federal HOS regulations, and they graft    volume’’). Given California’s share of
                                              compatibility test under section 355.5 is               onto the Federal HOS rules additional      the national economy and the role of its
                                              different from ‘‘conflict preemption’’                  required rest breaks that the Agency did   ports in interstate commerce, the ATA
                                              under the Supremacy Clause, where                       not see fit to include. The MRB Rules      argues that the estimated loss of
                                              conflict arises when it is impossible to                therefore are not compatible with the      productivity due to the MRB Rules
                                              comply with both the State and Federal                  Federal HOS regulations.                   ‘‘would be more than enough to
                                              regulations. Under the MCSAP                            V. Enforcement of the MRB Rules Would represent an unreasonable burden on
                                              regulations, the ability to comply with                 Cause an Unreasonable Burden on            interstate commerce.’’
                                              both the State law and the FMCSRs does                  Interstate Commerce                           The California Labor Commissioner
                                              not make the State law compatible.                                                                 argues that the ATA overstates the loss
                                                Here, both the ATA and the SCRA                          The MRB Rules may not be enforced       of productivity and that the ATA’s
                                              argue that the MRB Rules are not                        if the Agency decides that enforcing       example incorrectly calculated the
                                              compatible with the HOS regulations;                    them ‘‘would cause an unreasonable         amount of break time the MRB Rules
                                              therefore, they may be preempted. In                    burden on interstate commerce.’’ 49        would require and employer to provide
                                              this regard, the ATA argues:                            U.S.C. 31141(c)(4)(C). Section 31141       a driver working a 10-hour shift. In this
                                                                                                      does not prohibit enforcement of a State regard, the Labor Commissioner
                                                 The California rules are also incompatible           requirement that places an incidental
                                              with federal HOS rules. In the regulations it                                                      explained that, rather than the 4 breaks
                                                                                                      burden on interstate commerce, only        totaling 80 minutes calculated by the
                                              adopted ‘‘[t]o provide guidelines for a
                                              continuous regulatory review of State laws
                                                                                                      burdens which are unreasonable. In         ATA, an employer would only be
                                              and regulations,’’ 49 CFR 355.1(b), the                 determining whether a State law poses      required to provide a driver working a
                                              Agency has defined ‘‘[c]ompatible or                    an unreasonable burden on interstate       10-hour shift with 3 breaks totaling 50
                                              compatibility’’ to mean, in relevant part,              commerce, it is well settled that the      minutes.12 The Labor Commissioner
                                              ‘‘that State laws and regulations applicable to         Agency should consider whether the         further argues that using the ATA’s
                                              interstate commerce . . . are identical to the          burden imposed is clearly excessive in     example, an employer would only have
                                              FMCSRs . . . or have the same effect as the             relation to the putative local benefits
                                              FMCSRs,’’ Ibid. at § 355.5 (emphases added).                                                       to provide two 10-minute breaks beyond
                                                                                                      derived from the State law. See e.g., Pike the 30 minute off-duty rest period
                                              The California break rules cannot meet this             v. Bruce Church, Inc., 397 U.S. 137, 142 already required by the Federal HOS
                                              standard: They are indisputably not
                                                                                                      (1970).                                    regulations.
                                              ‘‘identical to’’ the federal break rule, and
                                              their effect, as discussed above, is far                A. Decreased Productivity,                    Other commenters opposing the
                                              different.                                              Administrative Burden, and Costs           petition, including the TTD and the
                                                 The SCRA explains, ‘‘The petitioners                    The ATA contends that California’s      California Employment Lawyers
                                              contend that [compatibility] should be                  rules impose an unreasonable burden on Association, argue that the ATA’s
                                              interpreted to require [the provision at                interstate commerce because they           arguments concerning lost productivity
                                              issue] not exactly to be identical, but                 ‘‘entail an enormous loss in driver        are speculative and unsupported. In this
                                              almost identical in every meaningful                    productivity by requiring carriers to      regard, the TTD states that the ATA’s
                                              way, so the state standard could be                     provide far more off-duty time within a    argument is nothing more than a ‘‘ ‘back
                                              worded differently as long as it achieved               driver’s duty window than the Agency       of the napkin’ speculation on lost
                                              identical requirements.’’ The SCRA goes                 has deemed necessary under the federal productivity . . . [that] invokes the
                                              on to argue that while California has                   rules.’’ According to its example          theoretical specter of damage to
                                              taken steps to ensure its other                         described above, the ATA calculates          12 Citing Brinker, the Labor Commissioner
                                              regulations on motor carrier safety are                 that the MRB Rules would add 80            explains that the MRB Rules require a first meal
                                              compatible with the FMCSRs, it has                      minutes of additional non-productive       period no later than the end of an employee’s fifth
                                              failed to bring the MRB Rules into                      time to a driver’s ten-hour shift beyond   hour of work, and a second meal period no later
                                              compatibility.                                          the required 30-minute rest period         than the end of the employee’s 10th hour of work.
                                                                                                                                                 Thus, in the ATA’s example, the employer would
                                                 The Agency agrees with the ATA and                   under the Federal HOS rules, thus          only be required to provide one meal period no
                                              with the SCRA that the MRB Rules are                    reducing a driver’s productivity by more later than noon and two 10-minute rest breaks.
                                              incompatible with the Federal HOS                       than 13%. Citing its 2017 American         While the ATA and the Labor Commissioner
                                              regulations. As described above, the                    Trucking Trends statistics, the ATA        disagree about the specific hypothetical at issue,
                                                                                                                                                 there are many hypotheticals where the California
                                              MRB Rules are more stringent than the                   contends that such a productivity          rules require significantly more break time than the
                                              Federal HOS regulations; therefore, the                 reduction is a massive burden on           Federal HOS regulations. In Brinker, the California
                                              requirements are not identical. Not only                interstate commerce because in 2016        Supreme Court explained, ‘‘Employees are entitled
                                              do the MRB Rules require employers to                   trucks carried 70.6% of primary            to 10 minutes’ rest for shifts from three and one-
                                              provide CMV drivers with more rest                      shipment domestic tonnage, accounting half      to six hours in length, 20 minutes for shifts of
                                                                                                                                                 more than six hours up to 10 hours, 30 minutes for
                                              breaks than the Federal HOS                             for 79.8% of the nation’s primary          shifts of more than 10 hours up to 14 hours, and
                                              regulations, the timing requirements for                shipment freight bill. See American        so on.’’ 273 P.3d at 529. Regarding meal breaks, the
                                              rest periods under the MRB Rules                        Trucking Associations, American            court explained, ‘‘[S]ection 512 requires a first meal
amozie on DSK3GDR082PROD with NOTICES1




                                              provide less flexibility than the Federal               Trucking Trends 2017. The ATA further period       no later than the end of an employee’s fifth
                                                                                                                                                 hour of work, and a second meal period no later
                                              HOS regulations. As described more                      cites statistics compiled by the Port of   than the end of an employee’s 10th hour of work.’’
                                              fully above, the Agency determined 8                    Oakland Seaport showing that               Ibid. at 537. Thus, the MRB Rules would require an
                                              hours was an appropriate window to                      California’s three major container ports   employer to provide an employee working 12 hours
                                              require driver to take a 30-minute rest                 carry approximately 50% of the nation’s with     three 10 minute breaks and two 30-minute
                                                                                                                                                 meal breaks while the Federal HOS regulations
                                              while providing great flexibility to do                 total container cargo volume. See Port of would require one 30 minute off-duty break to be
                                              so. The MRB Rule’s requirement that                     Oakland Seaport, Facts and Figures,        taken within the first 8 hours of driving time.



                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00268   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
                                                     Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 11 of 12 Page ID
                                                                                                  #:9580
                                                                 Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices 67479

                                              interstate shipping without evidence.’’                   Citing a recent study by the American               policies, at a great operational cost . . .
                                              The California Employment Lawyers                       Transportation Research Institute                     We have been forced to lengthen routes
                                              Association commented that the ATA’s                    (ATRI) to determine the impact of                     and driver workdays to accommodate
                                              petition ‘‘cannot cite any actual                       California’s MRB Rules on trucking                    compliant break times and locations.’’
                                              evidence of any burden they have                        productivity, New Prime commented:                      Based on the numerous comments
                                              caused on interstate commerce’’ and                       Under the ATRI study’s methodology, GPS
                                                                                                                                                            received, the FMCSA concludes that the
                                              that ‘‘[u]nsupported conjecture is not a                data was used to quantify the unproductive            MRB Rules impose significant and
                                              basis for finding preemption pursuant to                time associated with securing parking during          substantial costs stemming from
                                              section 31141(c)(4)–(5).’’                              prescribed meal and rest break periods. See           decreased productivity and
                                                 At the outset, the Agency                            ATRI, California Truck Parking Analysis               administrative burden.
                                                                                                      (Oct. 2018). The ATRI study employed a
                                              acknowledges that the State of                          sample of eleven truck parking areas in               B. Cumulative Effect of the MRB Rules
                                              California has a legitimate interest in                 California. By tracking ten trucks with each          and Other States’ Similar Laws
                                              promoting driver and public safety, as                  of these truck stop areas, ATRI determined               Section 31141 does not limit the
                                              the Labor Commissioner explained.                       that, on average, it required 12.5 minutes of         Agency to looking only to the State
                                              However, the Federal HOS rules and the                  additional time to locate a spot and then to
                                                                                                      return to the highway for continued driving.          whose rules are the subject of a
                                              provisions in the FMCSRs relating to                                                                          preemption determination. The FMCSA
                                              fatigued driving and employer coercion                  Ibid. at 3. Applying ATRI’s $66.65 average
                                                                                                      cost per hour to operate a commercial                 ‘‘may consider the effect on interstate
                                              serve to promote that interest. The                                                                           commerce of implementation of that law
                                                                                                      vehicle, each required stop comes at a price
                                              Agency does not dismiss as mere                         tag of $13.84 in direct costs.                        or regulation with the implementation
                                              speculation the ATA’s argument that the                                                                       of all similar laws and regulations of
                                              MRB Rules will result in decreased                        New Prime further explained that
                                                                                                      applying ATRI’s findings to its business,             other States.’’ 49 U.S.C. 31141(c)(5).
                                              productivity. It is indisputable that the                                                                     Here, the ATA argues that the Agency
                                              MRB Rules decrease each driver’s                        complying with the MRB Rules it could
                                                                                                      equate to an annual cost of more than                 should consider what the cumulative
                                              available duty hours, as the Agency                                                                           effect would be if all States
                                              recognized in the Dilts amicus brief, as                $1.8 million, assuming 180 of the
                                                                                                      company’s trucks had an average of two                implemented rules similar to
                                              compared to the Federal HOS                                                                                   California’s MRB Rules. In this regard,
                                              regulations. See Dilts Amicus Brief at                  break stops per day, to be borne by New
                                                                                                      Prime and its independent contractor                  the ATA states, ‘‘[T]he proliferation of
                                              19. In addition, some commenters have                                                                         rules like California’s in other states,
                                              provided information describing                         drivers. The FMCSA acknowledges that
                                                                                                      even without the MRB Rules, many                      applied to commercial drivers working
                                              decreased productivity caused by the                                                                          in interstate commerce, would increase
                                              MRB Rules, thus bolstering the ATA’s                    drivers would take breaks beyond those
                                                                                                      required by the HOS regulations. It is                the associated freight productivity loss
                                              argument in this regard. For example,                                                                         enormously, and would represent an
                                              CRST International explained that its                   nevertheless clear that the MRB Rules
                                                                                                                                                            even larger burden on interstate
                                              carriers move time sensitive freight from               require drivers to take more breaks than
                                                                                                                                                            commerce.’’
                                              ports in California across the nation                   they otherwise would, and may require
                                                                                                                                                               To date, 20 States in addition to
                                              and, by forcing its drivers to shut down                those breaks to occur at times they                   California regulate, in varying degrees,
                                              for breaks beyond those required by the                 otherwise would not occur.                            meal and rest break requirements, as the
                                              Federal HOS regulations, the MRB Rules                    In addition to decreased productivity
                                                                                                                                                            National Conference of State Legislators,
                                              result in decreased productivity, greater               resulting from the MRB Rules, some
                                                                                                                                                            the Center for Justice and Democracy,
                                              fuel consumption, and increased                         commenters have also provided
                                                                                                                                                            and other commenters have pointed
                                              emissions. In the same vein, The FedEx                  information about the costs and the
                                                                                                                                                            out.13 For example, Oregon requires
                                              Corporation stated:                                     administrative burden associated with
                                                                                                                                                            employers to provide meal periods of
                                                                                                      complying with the MRB Rules. In this
                                                 The California rules have resulted in a                                                                    not less than 30 minutes to non-exempt
                                                                                                      regard, C.R. England explained that the
                                              costly loss to driver productivity by requiring                                                               employees who work 6 or more hours in
                                                                                                      company regularly considers whether                   one shift and a 10-minute rest period for
                                              more off-duty time for drivers than what is
                                              deemed necessary by federal rules. Though
                                                                                                      market forces justify the costs associated            every 4 hours worked.14 See Or. Admin.
                                              FedEx networks are carefully engineered to              with conducting interstate commercial                 R. 839–020–0050. In the State of
                                              ensure the safe and efficient movement of               business in California, and explained                 Washington, employers are required to
                                              customers’ goods, the state-required breaks             that the MRB Rules have:                              provide non-exempt, nonagricultural
                                              prevent Fed Ex companies from using                        [R]esulted in additional compliance costs          employees a meal break of 30 minutes
                                              efficient network designs to their full                 such as additional administrative head count,
                                              potential.                                              additional operations headcount,                         13 According to the National Conference of State
                                                                                                      adjustments to the timing and costs of freight        Legislators, the following States have meal and rest
                                                The FedEx Corporation further                         delivery and logistics, and costs associated          laws: California, Colorado, Connecticut, Delaware,
                                              explained that in order to take off-duty                with outside vendors and internal                     Illinois, Kentucky, Maine, Maryland,
                                              breaks, the ‘‘drivers must slow down,                   programming and product development,                  Massachusetts, Minnesota, Nebraska, Nevada, New
                                              exit the roadway, find a safe and                       among other things. In addition, the ever             Hampshire, New York, North Dakota, Oregon,
                                              suitable location to park and secure                    complicated and onerous regulatory and legal          Rhode Island, Tennessee, Vermont, Washington,
                                                                                                                                                            and West Virginia.
                                              their vehicles, and then exit the                       framework in California, including these                 14 In Oregon, no meal period is required if the
                                              vehicle’’ and that the company has to                   break rules, results in significant legal fees
                                                                                                                                                            shift is less than 6 hours, additional meal periods
                                              build additional time, up to 90 minutes,                and costly litigation.                                are required to be provided to employees who work
                                              into the drivers’ routes. Similarly, the                  Similarly, Joval Transportation claims              14 hours or more. If the shift is less than seven
amozie on DSK3GDR082PROD with NOTICES1




                                                                                                                                                            hours, the meal period must commence between
                                              National Retail Federation explained                    to have stopped conducting business in                two and five hours from the beginning of the shift.
                                              that a member company reported that                     California due to the excessive                       If the work period is more than seven hours, the
                                              due to the MRB Rules, the company’s                     regulations. The FedEx Corporation                    meal period between three and six hours from the
                                              drivers in California had a 3% reduction                commented, ‘‘California rules on meal                 beginning of the shift. These rest and meal period
                                                                                                                                                            requirements apply to employees 18 years of age
                                              in productivity compared to drivers in                  periods and rest breaks have required                 and older, and Oregon’s rest and meal period
                                              the balance of the country, which cost                  FedEx companies to revise routes, as                  requirements specific to minors are found at OAR
                                              the company $1.5 million annually.                      well as compensation plans and                        839–021–0072.



                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00269   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
                                                  Case 5:16-cv-00137-GW-KK Document 227-2 Filed 02/21/19 Page 12 of 12 Page ID
                                              67480                                            #:9581
                                                              Federal Register / Vol. 83, No. 248 / Friday, December 28, 2018 / Notices

                                              or more for every 5 hours worked and                    Agency is not persuaded by this                       DEPARTMENT OF TRANSPORTATION
                                              a rest break of 10 minutes or more for                  argument. The 1984 Act explicitly
                                              every 4 hours worked.15 See WAC 296–                    prohibits the Agency from                             Federal Railroad Administration
                                              126–092. The State of Nevada requires                   ‘‘prescrib[ing] traffic safety regulations            [Docket No. FRA–2001–11213, Notice No.
                                              employers to provide nonexempt                          or preempt[ing] state traffic regulations’’           23]
                                              employees a 30-minute meal period                       such as those described. 49 U.S.C.
                                              when working a continuous eight hours                   31147(a). In addition, issues                         Drug and Alcohol Testing:
                                              and a 10-minute break for each four (4)                 surrounding State taxation and tolling                Determination of Minimum Random
                                              hours worked or major fraction                          are well outside the scope of the                     Testing Rates for 2019
                                              thereof.16 See NRS 608.019; NAC
                                                                                                      Agency’s statutory authority. Therefore,              AGENCY: Federal Railroad
                                              608.145.
                                                 Here, the diversity of State regulation              the extent to which the ‘‘assortment of               Administration (FRA), Department of
                                              of required meal and rest breaks for                    state or local regulations’’ cited by the             Transportation (DOT).
                                              CMV drivers has resulted in a                           International Brotherhood of Teamsters                ACTION: Notification of determination.
                                              patchwork of requirements, and several                  unreasonably burden interstate
                                              commenters have described the                           commerce, if at all, as compared to the               SUMMARY:   This notification of
                                              difficulty navigating them. In this                     MRB Rules is not part of the Agency’s                 determination announces FRA’s
                                              regard, the American Association of                     deliberative process.                                 minimum annual random drug and
                                              Bakers stated that its member                                                                                 minimum annual random alcohol
                                                                                                         The Agency determines that enforcing
                                              companies and drivers who are part of                                                                         testing rates for covered employees and
                                                                                                      the MRB Rules decreases productivity
                                              regional distribution networks have had                                                                       for maintenance-of-way (MOW)
                                                                                                      and results in increased administrative               employees for calendar year 2019.
                                              to create ‘‘elaborate schedules to remain               burden and costs. In addition, the
                                              in compliance with separate meal and                                                                          DATES: This determination takes effect
                                                                                                      Agency believes it to be an unreasonable
                                              rest break rules that are far less flexible’’                                                                 December 28, 2018.
                                                                                                      burden on interstate commerce for
                                              than the Federal HOS regulations. C.R.                                                                        FOR FURTHER INFORMATION CONTACT:
                                                                                                      motor carriers to have to cull through
                                              England provided a map showing the                                                                            Gerald Powers, FRA Drug and Alcohol
                                              patchwork of State-mandated break laws                  the varying State requirements, in
                                                                                                      addition to Federal HOS rules, to                     Program Manager, W33–310, Federal
                                              that a driver could encounter on one or                                                                       Railroad Administration, 1200 New
                                              more long-haul trips that span the                      remain in compliance, as commenters
                                                                                                                                                            Jersey Avenue SE, Washington, DC
                                              country, and stated that complying with                 have described. As explained above,
                                                                                                                                                            20590 (telephone 202–493–6313); or
                                              disparate State laws in this regard was                 uniform national regulation is less                   Sam Noe, FRA Drug and Alcohol
                                              costly and time consuming. The                          burdensome than individual State                      Program Specialist, Federal Railroad
                                              National Association of Wholesaler-                     regulations, which are often conflicting.             Administration (telephone 615–719–
                                              Distributors commented that one of its                  Therefore, the Agency concludes that                  2951).
                                              member companies that operates in six                   the MRB Rules place an unreasonable
                                              States must spend ‘‘several thousand                    burden on interstate commerce.                        SUPPLEMENTARY INFORMATION:      FRA is
                                              dollars annually simply to track the                                                                          announcing the 2019 minimum annual
                                              differences in [rest break] rules for the               Preemption Decision                                   random drug and alcohol testing rates
                                              states in which they operate.’’ Other                                                                         for covered service employees, and the
                                                                                                        As described above, the FMCSA                       2019 minimum annual random drug
                                              commenters, such as the Association of                  concludes that: (1) The MRB Rules are
                                              American Railroads, Motor Carriers of                                                                         and alcohol testing rates for MOW
                                                                                                      State laws or regulations ‘‘on                        employees. For calendar year 2019, the
                                              Montana, New Prime, and the National
                                                                                                      commercial motor vehicle safety,’’ to the             minimum annual random testing rates
                                              Association of Small Trucking
                                              Companies, also discussed operating                     extent they apply to drivers of property-             for covered service employees will
                                              procedure adjustments and other                         carrying CMVs subject to the FMCSA’s                  continue to be 25 percent for drugs and
                                              administrative burdens that result from                 HOS rules; (2) the MRB Rules are                      10 percent for alcohol, while the
                                              varying State requirements which serve                  additional to or more stringent than the              minimum annual random testing rates
                                              to disrupt the flow of interstate                       FMCSA’s HOS rules; (3) the MRB Rules                  for MOW employees will continue to be
                                              commerce.                                               have no safety benefit; (4) the MRB                   50 percent for drugs and 25 percent for
                                                 The International Brotherhood of                     Rules are incompatible with the                       alcohol.
                                              Teamsters argues that drivers pass                      FMCSA’s HOS rules; and (5)                              To set its minimum annual random
                                              through an assortment of State or local                 enforcement of the MRB Rules would                    testing rates for each year, FRA
                                              regulations throughout their workday,                   cause an unreasonable burden on                       examines the last two complete calendar
                                              including varying speed limits, tolling                 interstate commerce. Accordingly, the                 years of railroad industry drug and
                                              facilities, and enforcement zones for                   FMCSA grants the petitions for                        alcohol program data submitted to its
                                              distracted driving and DUI; yet those                   preemption of the ATA and the SCRA,                   Management Information System (MIS).
                                              rules do not constitute an unreasonable                 and determines that the MRB Rules are                 The rail industry’s random drug testing
                                              burden on interstate commerce. The                      preempted pursuant to 49 U.S.C. 31141.                positive rate for covered service
                                                                                                                                                            employees (employees subject to the
                                                                                                      California may no longer enforce the
                                                15 In Washington, the meal period must                                                                      hours of service laws and regulations)
                                                                                                      MRB Rules with respect to drivers of
                                              commence between two and five hours from the                                                                  remained below 1.0 percent for 2016
                                              beginning of the shift. The rest break must             property-carrying CMVs subject to                     and 2017. The Administrator has
amozie on DSK3GDR082PROD with NOTICES1




                                              commence no later than the end of the third hour        FMCSA’s HOS rules.                                    therefore determined the minimum
                                              of the shift. WAC 296–126–092
                                                16 Nevada requires one 10-minute break if the           Dated: December 21, 2018.                           annual random drug testing rate for the
                                              employee works between 31⁄2 and 7 hours; two 10-        Raymond P. Martinez,                                  period January 1, 2019, through
                                              minute breaks if the employee works between 7 and                                                             December 31, 2019, will remain at 25
                                              11 hours; three 10-minute breaks if the employee        Administrator.
                                              works between 11 and 15 hours; or four 10-minute        [FR Doc. 2018–28325 Filed 12–21–18; 4:15 pm]
                                                                                                                                                            percent for covered service employees.
                                              breaks if the employee works between 15 and 19                                                                The industry-wide random alcohol
                                                                                                      BILLING CODE 4910–EX–P
                                              hours. See NAC 608.145(a)–(d).                                                                                testing violation rate for covered service


                                         VerDate Sep<11>2014   18:13 Dec 27, 2018   Jkt 247001   PO 00000   Frm 00270   Fmt 4703   Sfmt 4703   E:\FR\FM\28DEN1.SGM   28DEN1
